 

 

Exhibit 10.5

 

September 22, 2015

 

Mr. Shu Gan

Freemont, CA

 

Via email to: [Email address redacted]

 

Dear Shu:

 

We are pleased to offer you the position of Chief Marketing Officer with Numerex
reporting to Marc Zionts, Chief Executive Officer.

 

We are eager to get you on board and would like you to formally accept this
offer by Monday, September 28th and start work at Numerex on or before Monday,
October 5th. If you plan on accepting this offer, please contact me to confirm
your start date.

 

Shortly after you begin working, Marc will establish specific short and
longer-term goals with you. Aside from your specific job requirements, you will
be expected to contribute to our overall business and cultural growth by, among
other things, helping colleagues achieve their goals and contributing to the
development of company-wide intellectual capital.

 

We have developed a competitive compensation package commensurate with your
extensive experience and abilities.

 

Base Pay

 

You will earn base pay at an annualized pre-tax rate of $250,000 payable twice a
month.

 

Bonus

 

You will participate in our Executive Bonus Plan with an annual bonus targeted
at 40% of base pay. Currently, this bonus can range from 0% to 60% of base pay
depending on Numerex’s achievement of specified revenue and earnings targets.

 

Equity

 

Upon your hire, management will recommend to the Compensation Committee of the
Board of Directors that you be granted 51,000 stock options and 21,000
Restricted Share Units under Numerex’s current standard vesting terms: 25%/year
for four years. Vesting is accelerated upon the occurrence of a
Change-in-Control. At $9/share, this equity has an approximate present value of
150% of your base pay.

 

In addition, you will be eligible for annual equity grants with a targeted
present value equal to 50% of your base pay. These grants are usually made on or
around our annual shareholder’s meeting held in the spring.

 

No Equity is granted until approved by the Compensation Committee.

 

Associate Benefits

 

You will be entitled to the benefits generally provided to Numerex associates.
Numerex currently offers medical, dental, vision, 401(k), paid-time-off and life
insurance plans.

 

The 401(k) plan includes a company match of 50% of your pre-tax deferrals up to
6% of semi-monthly compensation (i.e., a 3% match) subject to Internal Revenue
Code limitations on contributions. Under the paid-time-off plan, you will accrue
15 days of vacation per year, have two elective holidays which can be taken at
any time, and be able to take up to seven paid days off in the event of illness.
This is in addition to the standard Company-wide holidays (e.g., Thanksgiving,
Christmas).

 

   

 

 

SEVERANCE & CHANGE IN CONTROL

 

Management will recommend to the Compensation Committee that Numerex enter into
a severance and change in control agreement with you with the following key
terms:

 

·Six months of base pay in the event you are terminated by Numerex or any
successor organization without Cause or you resign for Good Reason.

 

·All outstanding equity grants will be vested in the event of a
change-in-control.

 

RELOCATION

 

The position requires your relocation to the Atlanta area within the next six
months. To assist you in this transition, Numerex will reimburse you for all
reasonable relocation-related expenses up to $50,000. This includes directly
paying the moving company of your choice for costs associated with packing and
moving your household goods to Atlanta (generally, this direct reimbursement is
non-taxable).

 

In addition, Numerex will reimburse you for all reasonable temporary living
expenses during the period prior to your relocation for a period of six months.

 

If you voluntarily terminate your employment, or are terminated for cause,
within 18 months of your start date, you will be required to reimburse Numerex a
pro-rated amount of the relocation reimbursements.

 

COMPANY POLICIES AND EMPLOYMENT REQUIREMENTS

 

By accepting employment with Numerex, we expect that you will maintain all
information about its operations, customers, and associates as confidential and,
in the event that you leave Numerex, refrain from competition with the firm.

 

As a condition of your employment, you are required to sign the attached
Business Protection Agreement. Employment is further contingent upon
demonstrating you have the legal right to work in the United States without
sponsorship by Numerex, passing a drug test, and a satisfactory background and
reference check. The background check may include a review of your credit
history.

 

If you accept this offer, please email a signed copy of this offer letter and
Business Protection Agreement to me at [Email address redacted].

 

After we receive the signed offer letter and Business Protection Agreement, you
will receive an email from [Vendor name redacted], the company Numerex uses to
conduct the background check and drug test, with information about completing
them.

 

Unless formally accepted beforehand, this offer will expire at the close of
business on Monday, October 5th, 2015.

 

This letter covers all the principal aspects of our offer and does not create a
contract of employment or a contract for benefits. Your employment relationship
with the Company is at-will. At either your option or the Company's option, your
employment may be terminated at any time, with or without cause or notice.

 

   

 

 

Shu, we are excited about the prospect of you joining Numerex and helping us
continue our growth; your experience, track record of success and integrity is a
wonderful fit with our culture.

 

Please feel free to contact me or Marc if you have any questions or would like
to discuss any aspect of this offer.

 

   

 

Sincerely,

 

/s/ John Markson

 

John Markson

VP, Human Resources

 

Accepted:

 

SIGNATURE:   DATE:       /s/ Shu Gan   September 23, 2015 Mr. Shu Gan          
Cc:   Marc Zionts    

 

[Standard business protection agreement redacted]

 

   

 